DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daccord (WO 03/042494).
With respect to claim 8: Daccord discloses a method for reducing losses of drilling fluid in a lost circulation zone of a wellbore, the method comprising: 
identifying the lost circulation zone (pg. 5, lines 13-19); 
deploying a sheet (30) of a first lost circulation material (pg. 3, lines 30-32) in the wellbore at the lost circulation zone (Fig. 1; pg. 5, line 33-pg. 6, line 7); and 
circulating a slurry containing particles of a second lost circulation material (pg. 3, lines 12-16, pg. 4, lines 29-31) through the wellbore (Fig. 2; pg. 6, lines 9-24).
With respect to claim 9: Daccord further discloses deploying the sheet of the first lost circulation material comprises: 
positioning a deployment tool (18, 32) containing the first lost circulation material in the wellbore (Fig. 1); 

circulating fluid through the wellbore (pg. 6, lines 9-24).
With respect to claim 11: Daccord further discloses the deployment tool comprises a retention mechanism (Fig. 1; pg. 5, line 33-pg. 6, line 7) retaining a first end of the first lost circulation material (Figs. 1-2).
With respect to claim 17: Daccord further discloses forming a filter cake on the deployed first lost circulation material (pg. 3, lines 12-16).

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaksen (US 2014/0231068).
With respect to claim 8: Isaksen discloses a method for reducing losses of drilling fluid in a lost circulation zone of a wellbore, the method comprising: 
identifying the lost circulation zone (320; Fig. 2); 
deploying a sheet (120) of a first lost circulation material (¶ [0024, 0071]) in the wellbore at the lost circulation zone (Fig. 2); and 
circulating a slurry containing particles of a second lost circulation material (¶ [0081]) through the wellbore (¶ [0081]).
With respect to claim 9: Isaksen further discloses deploying the sheet of the first lost circulation material comprises: 
positioning a deployment tool (130; ¶ [0029]) containing the first lost circulation material in the wellbore (Figs. 1-2); 
releasing the first lost circulation material from the deployment tool at the lost circulation zone (Fig. 2; ¶ [0029, 0084]); and 

With respect to claim 11: Isaksen further discloses the deployment tool comprises a retention mechanism (310) retaining a first end of the first lost circulation material (Figs. 1-2).
With respect to claim 12: Isaksen further discloses the retention mechanism comprises a housing (190) that contains the lost circulation fabric prior to partially releasing the lost circulation fabric (Fig. 1), and wherein partially releasing the lost circulation fabric strip comprises sending a signal to open a gate of the retention mechanism (¶ [0084-85).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 6,371,306) alone.
With respect to claim 1: Adams discloses a lost circulation system configured to reduce losses of drilling fluid in a lost circulation zone of a wellbore, the system comprising: 
a sheet of a first lost circulation material (100), the sheet of lost circulation material; and 
particles of a second lost circulation material (Col. 1, lines 31-47).
While the sheet of Adams inherently has a thickness, length, and width, Adams does not specifically teach the sheet of lost circulation material having a maximum thickness of 1 millimeter, a length of one foot to one thousand feet, a length-to- thickness ratio between 305 and 305000, a width of between one inch to twenty inches, and a width-to-thickness ratio between 25 and 500. It would general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied to claim 1 above, and further in view of Walker (US 2018/0230360).
With respect to claim 5: Adams further discloses the lost circulation material pumped into a well can be can be a wide number of materials (Col. 1, lines 31-47). Adams does not explicitly disclose the particles of the second lost circulation material comprise at least one of soda ash, bentonite, caustic soda, date seeds, and marble. Walker teaches it is known in the art for a lost circulation material to be marble (¶ [0017, 0028]). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the lost circulation material of Walker for that of Adams since doing so would perform the same predictable result of filling/sealing fractures in a wellbore (Adams Col. 1, lines 31-47).
With respect to claim 7: Adams from the combination of Adams and Walker further teaches the particles of the second lost circulation material are mixed with a liquid to form a slurry (Col. 1, lines 31-67).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Daccord alone.
With respect to claim 18: Daccord further discloses the second lost circulation material comprises solid materials and plugging material (pg. 3, lines 12-16, pg. 4, lines 26-31). Daccord does not explicitly disclose the second lost circulation material comprises at least one of soda ash, bentonite, caustic soda, date seeds, and marble. It would have been obvious to one having ordinary skill in the art Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Daccord as applied to claim 17 above, and further in view of Walker.
With respect to claim 18: Daccord further discloses the second lost circulation material comprises solid materials and plugging material (pg. 3, lines 12-16, pg. 4, lines 26-31). Daccord does not explicitly disclose the second lost circulation material comprises at least one of soda ash, bentonite, caustic soda, date seeds, and marble. Walker teaches it is known in the art for a lost circulation material to be marble (¶ [0017, 0028]). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the lost circulation material of Walker for that of Adams since doing so would perform the same predictable result of filling/sealing openings in a wellbore.

Allowable Subject Matter
Claims 2-4, 6, 10, and 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672